Appeal from a judgment of the County Court of Albany County (Fromer, J.), rendered June 1, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty knowing that he could receive a sentence with a maximum prison term of 25 years and the *661sentence actually imposed, 3 to 9 years, was far less than that maximum (see, Penal Law § 70.00 [2] [b]). Furthermore, two other charges were dropped as a result of the plea agreement. Under such circumstances, there was no abuse of discretion in the sentence imposed by County Court (see, People v Neira, 130 AD2d 518, Iv denied 70 NY2d 715).
Judgment affirmed. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.